           UNITED STATES DISTRICT COURT
          EASTERN DISTRICT OF WISCONSIN

NANCY DEWEY individually and as a
trustee, THE NANCY DEWEY LIVING
TRUST, THE NANCY DEWEY 2015 NEA
GRANTOR RETAINED ANNUITY            Case No. 18-CV-1739-JPS
TRUST, THE NANCY DEWEY 2015 P&D
GRANTOR RETAINED ANNUITY
TRUST, THE IRREVOCABLE TRUST
FOR THE GRANDCHILDREN OF                          ORDER
NANCY AND DOUGLAS DEWEY,
JOHN DEWEY individually and as a
trustee, THE JOHN D. DEWEY LIVING
TRUST, THE JOHN D. DEWEY
IRREVOCABLE CHILDREN’S TRUST,
THE ABIGAIL DEWEY IRREVOCABLE
TRUST, THE ERIN DEWEY
IRREVOCABLE TRUST, THE IAN
DEWEY IRREVOCABLE TRUST, THE
SHEAMUS DEWEY IRREVOCABLE
TRUST, THE ABIGAIL DEWEY
DESCENDANTS TRUST, THE ERIN
DEWEY DESCENDANTS TRUST, THE
IAN DEWEY DESCENDANTS TRUST,
THE SEPARATE TRUSTS FOR IAN
DEWEY, SHEAMUS DEWEY, ERIN
DEWEY, ABIGAIL DEWEY, and THE
SHEAMUS DEWEY DESCENDANTS
TRUST,
                 Plaintiffs,

v.

KURT BECHTHOLD, MARK
FILMANOWICZ, DAVID BECHTHOLD,
PAYNE & DOLAN, INC., NORTHEAST
ASPHALT, INC., CONSTRUCTION
RESOURCES MANAGEMENT, INC.,
ZENITH TECH, INC., and
TIMBERSTONE OF RICHFIELD, INC.,
                 Defendants.
       On February 11, 2019 Plaintiffs filed an amended complaint alleging

fraud and violations of Wisconsin state law in connection with their rights

as shareholders. (Docket #45). On March 7, 2019, Defendants filed a motion

to dismiss, in which they sought dismissal of Counts Four and Five of the

amended complaint. (Docket #50). Count Four seeks declaratory judgment

that a transfer restriction implemented in 2014 (the “2014 Restriction”) does

not apply to John Dewey (“John”)’s shares because his shares were issued

prior to the 2014 Restriction, and because he did not vote for or agree to the

2014 Restriction. Count Five seeks declaratory judgment that the 2014

Restriction is unenforceable. The motion to dismiss is fully briefed. For the

reasons stated below, Defendants’ motion will be granted in part and

denied in part.

1.     LEGAL STANDARD

       Federal Rule of Civil Procedure 12(b) provides for dismissal of

complaints which, among other things, fail to state a viable claim for relief.

Fed. R. Civ. P. 12(b)(6). To state a claim, a complaint must provide “a short

and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). In other words, the complaint must give “fair

notice of what the. . .claim is and the grounds upon which it rests.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007). The allegations must “plausibly

suggest that the plaintiff has a right to relief, raising that possibility above

a speculative level[.]” Kubiak v. City of Chicago, 810 F.3d 476, 480 (7th Cir.

2016) (citation omitted). In reviewing the complaint, the Court is required

to “accept as true all of the well-pleaded facts in the complaint and draw all

reasonable inferences in favor of the plaintiff.” Id. at 480–81.




                                 Page 2 of 15
2.     RELEVANT FACTS

       Plaintiffs in this case consist of minority shareholders of several

closely held corporations, as well as various related trusts and beneficiaries.

Defendants are the majority shareholders and five companies. The key

players among Plaintiffs are Nancy Dewey (“Nancy”) and her son, John,

(collectively, “the Deweys”), who are eager to sell their shares in the

companies but are having difficulty valuing (and thus selling) their shares.

The key players among Defendants are Kurt Bechthold (“Kurt”) and David

Bechthold (“David”) (collectively, “the Bechtholds”), who are Nancy’s

brothers, and who run the defendant companies (“the Defendant

Companies”).

       This story begins in 1967, when the Defendant Companies first

adopted a transfer restriction (the “1967 Restriction”) which included a

right-of-refusal provision that required a seller of company stock to first

offer to the stock to the corporation for thirty days, and then to other holders

of the same class of stock for thirty days, each time at an option price.

(Docket #45 at 15). If, after this sixty-day period, the stock was not

purchased, then the stockholder would be free to sell his shares to a third

party. Id. The option price was described as

              [T]he book value of the stock determined by a
              balance sheet stated according to recognized
              accounting practice as of the end of the calendar
              month preceding the offer to the corporation
              and in such balance sheet no value shall be
              assigned to any good will but the value of all
              contracts and work in progress shall be
              included on a percentage of completion basis
              according to recognized accounting practice.




                                 Page 3 of 15
Id. Plaintiffs understand this definition to mean that the “book value” was

based on the shares’ “market value.” Id. John’s shares were subject to the

1967 Restriction.

       In 1993, the Defendant Companies enacted another transfer

restriction bylaw (the “1993 Restriction”) which elaborated that the option

price would be calculated as:

              [T]he book value of the stock determined by the
              corporation’s balance sheet included in its
              financial statements and stated in accordance
              with generally accepted accounting principles
              consistently applied as of the end of the
              calendar month preceding the offer to the
              corporation and in such balance sheet no value
              shall be assigned to any good will but the value
              of all contracts and work in progress shall be
              included on a percentage of completion basis in
              accordance with generally accepted accounting
              principles.

Id. at 16 (additions underlined in amended complaint). According to

Plaintiffs, this new definition of option value required the book value to be

calculated solely on “the corporation’s balance sheet included in its

financial statements,” which effectively allows the controlling shareholders

to set the book value. John did not vote for the 1993 Restriction.

       In 2014, another restriction was created to protect certain inter-trust

transfers. John objected to the 2014 Restriction to the extent that it contained

the right-of-refusal language from the 1993 Restriction—which he had not

voted for—but agreed with its protective effects on the trusts. He was led

to believe that he could vote in favor of the 2014 Restriction while retaining

his right to challenge the right-of-refusal provision to which he did not

agree. Accordingly, John voted in favor of the 2014 Restriction. When John



                                 Page 4 of 15
subsequently tried to value and sell his shares, he claims that he was

unfairly held to the 2014 Restriction’s definition of option value as book

value. Because of this, he claims that Defendants fraudulently induced John

into voting for the 2014 Restriction. Plaintiffs allege that the 2014 Restriction

gives the Bechtholds the ability “to manipulate the books in order to force

minority stockholders to sell their shares to the controllers at an artificially-

depressed      price,”    which      makes      the    right-of-refusal     provision

“unreasonable and unenforceable” as a matter of law. Id. at 18.

3.     ANALYSIS

       Plaintiffs seek declaratory judgment that the 2014 Restriction does

not apply to John and that it is generally invalid and unenforceable.

Defendants contend that claim preclusion bars John from arguing that the

2014 Restriction does not apply to him (“Count Four”).1 They further

contend that the claim for declaratory judgment regarding the validity of

the right-of-refusal provision (“Count Five”) must be dismissed because it



       1 Plaintiffs argue against the inclusion of the state court documents in the
motion to dismiss to evaluate claims for claim and issue preclusion. It is true that
“district courts ordinarily should not dismiss a complaint based on an affirmative
defense such as res judicata.” Parungao v. Comm. Health Sys., Inc., 858 F.3d 452, 457
(7th Cir. 2017) (citing Carr v. Tillery, 591 F.3d 909, 913 (7th Cir. 2010); Muhammad v.
Oliver, 547 F.3d 874, 878 (7th Cir. 2008)). However, “when it is clear from the face
of the complaint, and matters of which the court may take judicial notice, that the
plaintiff’s claims are barred as a matter of law, dismissal is appropriate.” Id.
(citations and quotations omitted). “Courts may take judicial notice of court filings
and other matters of public record when the accuracy of those documents
reasonably cannot be questioned.” Id. (citing Adkins v. VIM Recycling, Inc., 644 F.3d
483, 492–93 (7th Cir. 2011); Gen. Elec. Cap. Corp. v. Lease Resol. Corp., 128 F.3d 1074,
1080–81 (7th Cir. 1997)); Menominee Indian Tribe v. Thompson, 161 F.3d 449, 456 (7th
Cir. 1998). Accordingly, the Court will take judicial notice of previous state court
filings in order to determine whether claim or issue preclusion applies. However,
the Court will not take judicial notice of documents that are not publicly filed, or
that are not mentioned in the amended complaint.


                                    Page 5 of 15
is barred by the statute of limitations and issue preclusion. Defendants also

argue that the 2014 Restriction is presumptively valid; that the “manifestly

unreasonable” requirement does not apply to right-of-refusal restrictions;

that requiring a book value purchase price does not make the right-of-

refusal provision unreasonable or unenforceable; and that there is no

conflict of interest that would make the provision unenforceable. Finally,

Defendants argue that even if John is not subject to the 2014 Restriction, he

is still subject to the 1967 Restriction, which is not substantially different

from the 2014 Restriction. For the reasons explained below, the Court will

dismiss Count Five.

       3.1    Count Four – 2014 Restriction Application to John

       Plaintiffs seek declaratory judgment that the “2014 Restriction does

not apply to John’s shares because his shares were issued prior to the

enactment of the bylaws containing the 2014 Restriction and the Defendant

Companies are estopped from asserting that John voted in favor of the 2014

Restriction.” Id. at 38. Under Wisconsin law, a transfer restriction “may not

affect shares and other securities issued before the restriction is adopted

unless the holders of the shares and other securities are parties to the

transfer restriction agreement or vote in favor of the transfer restriction.”

Wis. Stat. § 180.0627(2)(b). Plaintiffs have alleged facts that John did not

vote in favor of the right-of-refusal provisions contained in the 2014

Restriction which, in most cases, would be sufficient to survive the motion

to dismiss stage. However, Defendants have argued that preclusion bars

this claim as a matter of law, which will be discussed below.

              3.1.1   Preclusion

       Defendants argue that Count Four is barred by claim preclusion.

The Court looks to Wisconsin law to assess the preclusive effect of a ruling


                                   Page 6 of 15
of a Wisconsin state court, and to determine the nature and scope of

preclusion. 28 U.S.C. § 1738; Marrese v. Am. Acad. of Orthopaedic Surgeons,

470 U.S. 373, 380 (1985). For the reasons stated below, the Court finds that

Count Four is not barred by claim preclusion.

       Claim preclusion, also known as res judicata, applies “when there is

(1) a prior suit that ended in a final judgment on the merits by a court of

competent jurisdiction; (2) an identity of the causes of action in the two

suits; and (3) an identity between the parties or their privies in the two

suits.” Veit v. Frater, 715 F. App’x 524, 527 (7th Cir. 2017); Jensen v. Milwaukee

Mut. Ins. Co., 554 N.W.2d 232, 233–34 (Wis. Ct. App. 1996). When these

elements are satisfied, claim preclusion operates to bar not only the claims

actually decided in the earlier case but also any other claim which could

have been brought therein. Veit, 715 F. App’x at 527. The purpose of the

doctrine is to discourage claim splitting and conserve judicial resources. See

N. States Power Co. v. Bugher, 525 N.W.2d 723, 727 (Wis. 1995). It is

undisputed that the first and third elements are met; the issue here is

whether there was an identity of causes of action.

       Wisconsin courts use the “transactional approach” articulated in the

Restatement (Second) of Judgments to determine whether there is an

identity of causes of action. The focus is not on the type of claims brought,

but the facts alleged in the prior lawsuit. Froebel v. Meyer, 217 F.3d 928, 934

(7th Cir. 2000).

              What      factual   grouping      constitutes  a
              ‘transaction,’ and what groupings constitute a
              ‘series’ are to be determined pragmatically,
              giving weigh to such considerations as whether
              the facts are related in time, space, origin, or
              motivation, whether they form a convenient
              trial unit, and whether their treatment as a unit


                                  Page 7 of 15
              conforms to the parties’ expectations or
              business understanding or usage.

Restatement (Second) of Judgments § 24(2) (Am. Law Inst. 1982).

       The “development of new material facts can mean that a new case

and an otherwise similar previous case do not present the same claim.”

Whole Woman’s Health v. Hellerstedt, 136 S. Ct. 2292, 2305 (2016) (citing and

quoting Rest. 2d Judg. § 24, cmt. (f) (“Material operative facts occurring

after the decision of an action with respect to the same subject matter may

in themselves, or taken in conjunction with the antecedent facts, comprise

a transaction which may be made the basis of a second action not precluded

by the first.”)). Put another way, if the federal complaint contains

allegations of new material facts that arose after the state law case

concluded, then the claim is not precluded.

       In 2013 in Waukesha County Circuit Court, John filed a complaint,

which he amended in 2015. Broadly speaking, he complained that the

Bechtholds “refused to appropriately share in the control over the

Defendant Companies” and “refused to make fair distributions.” (Docket

#52-12 at 12). He alleged that he was being squeezed out of the company,

id. at 12–13; that Defendants prevented him from receiving dividends (and

instead paid themselves unreasonably high salaries), id. at 13, 19; that

Defendants made improper investments and unauthorized loans, id. at 14;

that Defendants engaged in self-dealing that harmed both the company and

John, id. at 16; that Ned Bechthold exposed shareholders to adverse tax

consequences, id. at 21; and that Defendants violated John’s rights as a

minority shareholder, specifically by making it difficult for John to attend

an annual meeting, id. at 22. John sought, among other things, a fair buy-

out of his interest in the Defendant Companies. Id. at 27. In his state court


                                Page 8 of 15
complaints, he also challenged Defendants’ refusal to change the right-of-

refusal provision’s “book value” to the “fair market value” as a breach of

fiduciary duty in light of the tax results. See (Docket #52-5 at 17); (Docket

#52-12 at 21–22). The state court dismissed the case, holding that John had

failed to allege claims of breach of fiduciary duty, conspiracy, and

promissory estoppel.

       Count Four of the amended complaint relates to a right-of-refusal

provision that was enacted in 2014, in the midst of the state law litigation.

Plaintiffs claim that John was fraudulently induced to vote for the 2014

Restriction, but he did not learn that he was misled until after the state action

resolved, when he attempted to value and sell his shares. These allegations,

if true, constitute “material operative facts” that arose after the state court

case, which, “taken in conjunction with the antecedent facts, comprise a

transaction which may be made the basis of a second action not precluded

by the first.” Rest. 2d Judg. § 24 cmt. (f). If, as John alleges, he was

fraudulently induced to vote for the 2014 Restriction and did not realize the

inducement was fraudulent until years later, then he could not possibly

have brought the claim in the state law action. C.f. Lindas v. Cady, 515

N.W.2d 458, 463 (Wis. 1994) (barring claims that “might have been litigated

in the former proceedings.”). Defendants argue that this was not the nature

of the agreement—they offer submissions to illustrate that the agreement

pertained only to John’s challenge of the provision in the state court

litigation. This is a factual dispute that must be fleshed out with more

evidence. In light of the allegations made at this stage in the proceedings,

claim preclusion does not bar Count Four. Defendants argue that even if

the 2014 Restriction does not apply to John, he is still held to the 1967

Restriction. The Court declines to address that argument because it has not


                                  Page 9 of 15
determined whether the 2014 Restriction applies to John. It simply finds

that Plaintiffs have alleged enough facts to overcome Defendants’ motion

to dismiss Count Four.

       3.2    Count Five – Validity of the 2014 Restriction.

       Wis. Stat. § 180.0627(4)(a) permits right-of-refusal transfer

restrictions that “obligate the shareholder. . .first to offer the corporation or

other persons, whether separately, consecutively or simultaneously, an

opportunity to acquire the restricted shares.” Most courts in Wisconsin (and

throughout the country) uphold these restrictions if they are “reasonable”

and if the party against whom the restriction is asserted had notice of the

restriction. Allen v. Biltmore Tissue Corp., 141 N.E.2d 812, 816 (N.Y. Ct. App.

1957); Bruns v. Rennebohm Drug Stores, 442 N.W.2d 591, 596 (Wis. Ct. App.

1989) (acknowledging that “close corporations have a special need to

control the number and character of shareholders”); Casper v. Kalt-Zimmers

Mfg. Co., 149 N.W. 754, 756 (Wis. 1914) (noting that right-of-refusal

restrictions reflect sound business policy).2 However, “if the by-law under

consideration were to be construed as rendering the sale of the stock

impossible to anyone except to the corporation at whatever price it wished

to pay, we would, of course, strike it down as illegal.” Allen, 141 N.E.2d at

816. Although Wisconsin courts routinely uphold these types of provisions,



       2Plaintiffs borrow the term “manifestly unreasonable” from other
subsections in Wis. Stat. § 180.0627(4) to describe the provision at issue.
Defendants argue that the right-of-refusal restrictions “are not subject to the
manifestly unreasonable analysis,” so this characterization is improper. (Docket
#51 at 20). The caselaw demonstrates that the right-of-refusal provision must be
reasonable, or, put another way, cannot be unreasonable. Allen, 141 N.E.2d at 816.
Therefore, whether Plaintiffs describe the provision as “unreasonable” or
“manifestly unreasonable” is of little consequence—if it is “manifestly
unreasonable,” it will also be unreasonable.


                                 Page 10 of 15
some courts have held that rights-of-refusal should be narrowly construed.

Frandsen v. Jensen-Sunquist Agency, Inc., 802 F.2d 941, 945–46 (7th Cir. 1986)

(applying Wisconsin law and holding that a right-of-refusal is not triggered

by a merger). Finally, it is worth noting that there is no legally mandated

option price. Rather, the option price is set at the discretion of the

corporation. See Nichols Constr. Corp. v. St. Clair, 708 F. Supp. 768, 771 (M.D.

La. 1989), aff’d mem., 898 F.2d 150 (5th Cir. 1990) (holding that “the mere

failure to pay ‘fair value’ for stock under a stock redemption agreement” is

not “fraud or breach of fiduciary duty.”); F.B.I. Farms, Inc. v. Moore, 798

N.E.2d 440, 448 (Ind. 2003) (“to the extent that restriction devalues the

shares in the hands of any individual shareholder by reason of lack of

transferability, it is the result of the bargain they struck”); see also Stephen

M. Bainbridge, Corporate Law, § 14.2 (3d ed. 2015) (explaining the aforesaid

and noting that, where a right-of-refusal provision is in place, even option

prices set at fair market value will be dramatically discounted by potential

third party purchasers to account for the bargain’s low likelihood of

success).

       The bylaw, as written, is not unreasonable as a matter of law.

Requiring a right-of-refusal at book value, if that book value is honestly

calculated, does not guarantee a sale to the corporation at “whatever price

it wishe[s] to pay.” Allen, 141 N.E.2d at 816. Additionally, the failure to

require fair market value does not amount to a breach of fiduciary duty.

Nichols, 708 F. Supp. at 771. Since there is no legally mandated option price,

and since closely held corporations are free to set their right-of-refusal

option prices at book value, the Court does not discern a legal basis for

finding a conflict of interest where the Bechtholds, as majority shareholders,

are also potential purchasers of the shares of a closely held company. The


                                 Page 11 of 15
Bechtholds are still obligated to a duty of fair dealing as far as the

corporation and the minority shareholders are concerned—any inability or

refusal to value the shares in good faith would point to a breach of that

duty, not a conclusion that the transfer restriction is invalid.3 With the

appropriate resources, shares could be valued at their intended option

price.4 Thus, as a threshold matter, Plaintiffs have not alleged facts that, if

true, warrant declaratory judgment because the right-of-refusal provision

is not invalid, unreasonable, or unenforceable. Moreover, as discussed

briefly below, even if Plaintiffs had sufficiently alleged that this provision

was unreasonable and unenforceable, the claim would be barred by the

statute of limitations.



       3 Relatedly, Plaintiffs’ contention that Wis. Stat § 180.0828 supports
declaratory judgment as to the right-of-refusal provision’s invalidity is
unpersuasive. The statute holds that directors may be liable for damages arising
from a breach of their duties as directors if the breach constituted “willful failure
to deal fairly with the corporation or its shareholders in connection with a matter
in which the director has a material conflict of interest.” Wis. Stat § 180.0828(1)(a).
Because it is settled that right-of-refusal provisions among closely held
corporations are upheld if reasonable—even if the option price is set at book
value—there is no discernable, let alone material, conflict of interest. Similarly,
Plaintiffs’ assertion that Wis. Stat. § 180.0627(4)(d) bars the right-of-refusal
provision because that statute “prohibit[s] the transfer of. . .restricted shares or
other securities to designated persons or classes of persons” is similarly
unavailing, as the Plaintiffs are not prevented from selling their shares—they
simply must offer them to the companies and other shareholders first.
       4 Accordingly, Plaintiffs’ argument that the restriction is unenforceable
because there is no way to determine the book value option price is similarly
unpersuasive. Plaintiffs allege that Defendants’ conduct has made it “impossible”,
(Docket #45 at 31) to determine the option price. However, Plaintiffs also allege
that if Defendants had cooperated with Plaintiffs’ various requests, Plaintiffs
would have been able to value (and possibly sell) their shares. Id. at 26–27, 30. This
is an entirely different situation than that in Ehlinger v. Hauser, which dealt with a
buyout agreement after one partner died, leaving absolutely nothing for the living
partner to use to value his shares. 785 N.W.2d 328, 340–41 (Wis. 2010).


                                   Page 12 of 15
              3.2.1          Statute of Limitations

       The Second Circuit has held that “[w]hen the declaratory judgment

sought by a plaintiff would declare his entitlement to some affirmative

relief, his suit is time-barred if the applicable limitations period has run on

a direct claim to obtain such relief.” 118 E. 60th Owners, Inc. v. Bonner Props.,

Inc. 677 F.2d 200, 202 (2d Cir. 1982); Ottaviano v. Home Depot, Inv., USA, 701

F. Supp. 2d 1005, 1013 (N.D. Ill. Mar. 23, 2010); Benitez v. Clark, 1987 WL

14613, at *2 n.3 (N.D. Ill. July 20, 1987). The applicable statute of limitations

period is that governing the nature of the suit “in which the issues involved

would have been litigated.” 118 E. 60th Owners, Inc., 677 F.2d at 202 (citing

Romer v. Leary, 425 F.2d 186, 188 (2d Cir. 1970)). In Wisconsin, there is a

three-year statute of limitations for intentional torts such as fraud and

breach of fiduciary duty. Wis. Stat. § 893.57. The statute of limitations is

triggered when the cause of action accrues. Id. In Wisconsin, a tort claim

does not accrue until the injury is discovered or should have been

discovered with reasonable diligence. Cohen v. Minn. Jewish Fed’n, 346 F.

Supp. 3d 1274, 1278 (W.D. Wis. 2018) (breach of fiduciary duty case); Stuart

v. Weisflog’s Showroom Gallery, Inc., 746 N.W.2d 762, 769 (Wis. 2008).

       Plaintiffs argue that affirmative defenses should not be resolved at

the pleading stage unless they “plead[] facts to show that [the] claim is

barred by the affirmative defense.” Martin v. Cavalry Portfolio Servs., LLC,

2008 WL 4372717, at *2 (N.D. Ill. Mar. 28, 2008) (citations and quotations

omitted); Tregenza v. Great Am. Commc’ns Co., 12 F.3d 717, 718–19 (7th Cir.

1993) (noting that plaintiffs are “not required to negate an affirmative

defense in [the] complaint”). However, the amended complaint does

contain allegations that give rise to the statute of limitations defense.

Plaintiffs allege that the 2014 Restriction requires them to “first offer their


                                 Page 13 of 15
shares to the Companies and the other shareholders. . .at book

value. . .rather than fair market value,” which is unreasonable because it

gives Defendants too much control over the value of the stock. (Docket #45

at 4).

         Count Five’s declaratory judgment claim sounds in tort, as Plaintiffs

allege that it was a breach of Defendants’ fiduciary duties to create such a

“manifestly unreasonable” restriction, therefore the three-year statute of

limitations applies. See Zastrow v. Journal Commc’ns, Inc., 718 N.W.2d 51, 62

(Wis. 2006); Ross v. Bd. of Regents of Univ. of Wis. Sys., 655 F. Supp. 2d 895,

919 (E.D. Wis. 2009). If, as Plaintiffs contend, it was unlawful for

Defendants, as controlling shareholders, to give themselves the right-of-

first refusal and control over the sale price by way of the book value, then

Plaintiffs would have known of the unreasonable and unenforceable

restriction when it was enacted in 2014, regardless of whether it applied to

them or not. See Starsurgical Inc. v. Aperta, LLC, 40 F. Supp. 3d 1069, 1086

(E.D. Wis. 2014) (holding that a tort accrued on the date an executive gave

himself an improper raise, not on the subsequent dates that he received his

checks, where the plaintiff knew or had reason to know about the improper

raise on the date that it occurred). Plaintiffs argue that the 2014 Restriction

is unenforceable “because Plaintiffs cannot verify the option price,” and

that this cause of action did not accrue until 2016, when they sought books

and records from the Defendants. (Docket #63 at 34). However, Plaintiffs

could verify the option price, if only Defendants would cooperate with

Plaintiffs’ requests. Defendants’ failure to cooperate in determining the

option price in 2016 is a different issue than whether Defendants breached

their fiduciary duty when they enacted the transfer provision in 2014.

Plaintiffs could have challenged the provision in 2014, or any time in the


                                 Page 14 of 15
three years following the amendment. They did not do this. The Court has

already discussed why the provision is valid; however, if there were any

lingering doubts as to Count Five’s viability, the Court also finds that the

statute of limitations would bar declaratory judgment. Since the Court will

grant the motion to dismiss Count Five, there is no reason to address the

arguments regarding issue preclusion.

4.     CONCLUSION

       In light of the foregoing, the Court finds that Plaintiffs have

sufficiently alleged facts as to Count Four to surmount the Defendants’

motion to dismiss. Whether they will able to proffer evidence that supports

a finding in their favor is a different question entirely. As to Count Five, the

Court finds that Plaintiffs have not alleged facts to support a finding that

Defendants breached their fiduciary duty in enacting the right-of-refusal

provision, or that the right-of-refusal provision is unreasonable or

unenforceable as a matter of law.

       Accordingly,

       IT IS ORDERED that Defendants’ motion to dismiss (Docket #50)

be and the same is hereby GRANTED in part and DENIED in part; and

       IT IS FURTHER ORDERED that Count Five of Plaintiffs’ amended

complaint be and the same is hereby DISMISSED as to all Defendants.

       Dated at Milwaukee, Wisconsin, this 21st day of May, 2019.

                                    BY THE COURT:




                                    J.P. Stadtmueller
                                    U.S. District Judge




                                 Page 15 of 15
